UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4301


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERMAINE DONNELL BANKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     David A. Faber,
District Judge. (1:07-cr-00157-1)


Submitted:    March 31, 2009                 Decided:   April 10, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICES, Charleston, West
Virginia, for Appellant. Miller A. Bushong, III, OFFICE OF THE
UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a plea agreement, Jermaine Donnell Banks

pled guilty to possession with intent to distribute five grams

or more of cocaine base (“crack”), in violation of 21 U.S.C.

§ 841(a)(1) (2006).        The district court sentenced Banks to 192

months in prison.       Banks’ counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view,   there   are   no   meritorious   grounds   for   appeal.    Counsel

questions whether the sentence imposed by the district court is

reasonable.     Banks was advised of his right to file a pro se

supplemental brief, but he did not file one.

           We review the sentence imposed by the district court

for an abuse of discretion.        Gall v. United States, 128 S. Ct.

586, 597 (2007).       Our review of the record leads us to conclude

that the district court followed the necessary procedural steps

in   sentencing       Banks,   properly    calculating      the    advisory

guidelines range and considering that range in conjunction with

the factors set forth in 18 U.S.C. § 3553(a) (2006).               Id.   We

also find that the district court meaningfully articulated its

refusal to vary from the guidelines range and to sentence Banks

near the bottom of the range.        Id.    Thus, we conclude that the

sentence is reasonable.        See United States v. Go, 517 F.3d 216,

218 (4th Cir. 2008) (applying presumption of reasonableness to

within-guidelines sentence).

                                     2
            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious       issues    and       have       found   none.

Accordingly,    we    affirm   the     district   court’s      judgment.        This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.      If    the   client    requests       that    a   petition   be

filed,    but   counsel     believes    that   such     a    petition      would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         3